Citation Nr: 9909192	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-38 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an increased evaluation for paranoid 
schizophrenia, currently evaluated at 70 percent disabling, 
to include a total rating based on individual 
unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to 
October 1983.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which reduced the evaluation for the 
veteran's schizophrenia, paranoid type from 100 percent to 70 
percent, effective April 1, 1994.  On appeal, the Board 
determined that the reduction of the 100 percent rating was 
warranted by decision dated in December 1996 and remanded the 
question of the appropriate evaluation under the new 
psychiatric regulations and the issue of entitlement to a 
total rating.  The requested developments have been 
accomplished and the case is now ready for appellate review.  
During the pendency of this appeal, the veteran moved to 
Ohio, and jurisdiction over his case was transferred to the 
Cleveland, Ohio, RO, who has certified the issue for review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's schizophrenia is productive of symptoms 
causing no more than deficiencies in most areas and an 
inability to establish and maintain effective relationships.  

3.  The veteran is not shown to have total occupational and 
social impairment and is currently noted to be working as a 
laborer.  

4.  He has a degree in electrical engineering.



CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 70 
percent for paranoid schizophrenia have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 4.126, 4.130, Diagnostic Codes (DCs) 9203, 9440 (1998).

2.  The criteria for the assignment of a total rating by 
reason of individual unemployability due to a service-
connected disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998). 

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, 
and that if there are two or more disabilities, there is at 
least one disability ratable at 40 percent or more, and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (1998).  
Veterans who fail to meet these percentage standards but are 
nonetheless unemployable by reason of service-connected 
disabilities may still be rated as totally disabled.  38 
C.F.R. §§ 3.340, 3.341, 4.16(b) (1998).

The RO has rated the veteran's paranoid schizophrenia under 
DC 9203.  Under regulations that took effect November 7, 
1996, a 70 percent evaluation is warranted when occupational 
and social impairment is present with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  DC 9440.

Psychological testing undertaken in July 1997 concluded that 
the veteran's overall pattern of testing suggested that his 
limited coping capacity was likely to present significant 
difficulty in his field of engineering.  The examiner 
remarked that the residual features of schizophrenia were 
likely to have more of an impact upon the veteran's ability 
to function in a less structured context and he needed 
employment that was potentially less stressful and 
cognitively demanding that engineering.  The clinical 
impression was undifferentiated schizophrenia with a global 
assessment of functioning (GAF) reported at 41-50.

In an August 1997 VA mental disorders examination report, the 
veteran was noted to have recently remarried and was working 
as a laborer in a steel mill.  His last hospitalization was 
reported to be at Trumbull Memorial Hospital in February 
1996.  Medications included Risperdal and Cogentin.  Mental 
status examination revealed that he heard voices every day 
but not as strong as previously and thought that someone was 
out to get him.  He slept fine and his appetite was good.  He 
was not depressed.  He spent his time going to work, doing 
housework, yard work, and exercised to keep fit.  He was 
cooperative during the interview with relevant and coherent 
speech.  He did not show any disjointed thinking and was 
oriented to time, place, and person.  Memory was intact and 
he reported on-going auditory hallucinations but could not 
make out what was being said.  He had some paranoia but 
denied suicidal ideas.  Insight was good, judgment was good, 
and there was no evidence of obsessive thinking or compulsive 
behaviors.  The final diagnosis was chronic paranoid 
schizophrenia with residual symptoms, and a GAF reported at 
85.  He was again identified as working as a laborer in a 
steel mill.

Outpatient treatment records reveal that the veteran reported 
baseline hallucinations but vague and unclear and without 
exacerbation for the previous two years.  Sleep and appetite 
were good.  In April 1998, he was noted to have been employed 
at a steel mill and had just celebrated his first wedding 
anniversary.  His GAF was noted to be 65.  

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that a higher than 70 percent 
rating for paranoid schizophrenia is warranted.  

Specifically, after thoroughly reviewing the evidence on 
file, the Board concludes that the veteran's symptomatology 
does not produce total social and industrial impairment.  
Significantly, in the August 1997 VA examination report, he 
was noted to have been working as a laborer in a steel mill.  
In an outpatient treatment note dated in April 1998, he was 
still working, apparently without difficulty.  Moreover, 
outpatient treatment records also show that he had celebrated 
his first wedding anniversary and had a good relationship 
with his wife.  In addition, although he reported on-going 
hallucinations, it has not been shown that he experienced 
gross impairment in thought process, grossly inappropriate 
behavior, persistent danger to self or others, an inability 
to maintain personal hygiene, or disorientation.  While the 
Board notes that the veteran has reported a history of 
certain psychiatric deficiencies, they appear to be of lesser 
symptomatology than necessary for total social and industrial 
inadaptability and support a 70 percent schedular evaluation.  

In addition, the last reported GAF was noted to be 65, which 
would indicate some mild symptoms (e.g. depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy or theft within 
the household).  This finding is consistent with a no greater 
than a 70 percent evaluation under DC 9203-9440.  As such, 
entitlement to a greater than 70 percent evaluation for 
paranoid schizophrenia is not warranted.

Finally, with respect to the issue of a total rating based on 
individual unemployability, although the veteran satisfied 
the schedular criteria for a total disability in that he has 
a single disability rated at more than 60 percent, the Board 
finds that his current employment precludes a total rating 
for unemployability at this time.  Further, there is no 
evidence to suggest that the veteran's employment is less 
than substantially gainful occupation.  Accordingly, the 
Board finds that the evidence does not demonstrate that his 
service-connected paranoid schizophrenia renders it 
impossible for him individually to secure and follow any 
substantially gainful occupation.  


ORDER

Entitlement to an increased schedular rating for paranoid 
schizophrenia is denied.

Entitlement to a total disability rating based on individual 
unemployability is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 
- 5 -


- 5 -


